DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed has been entered. Claims 1-7 are pending in the application.  Claims 3-7 are withdrawn, see below.  Amendments to the drawings and specification have overcome each of the objections in the previous office action. 
Election/Restrictions
Newly submitted claims 3-7 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Claim 3 is directed to a process which is distinct from the originally presented invention directed to an apparatus.  Claim 3 recites the steps of “providing a fluid reservoir comprising a member formed of compressible material” and “impregnating the fluid reservoir” and “applying manual compression to the fluid reservoir”.  This limitations distinguish the invention of claim 3 from the originally presented invention the apparatus can be used to practice another materially different process such as a process wherein the fluid reservoir doesn’t comprise a member, or where the fluid reservoir is coated with a medication, or where compression is not applied manually to the fluid reservoir. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 3-6 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent App. Pub. 2005/0119613 to Moenning.
Regarding Claim 1, Moenning teaches a drug delivery trocar (Fig. 2A, element 12) comprising: an elongate tube (46) having a lumen; a trocar head (44/46a) at a proximal end of the elongate tube; a fluid reservoir (10) removably mounted on the elongate tube, distal to the trocar head, such that when the elongate tube is disposed through an incision in a body cavity, the fluid reservoir is positioned between the trocar head and tissue surrounding the incision (See Fig. 2B), the fluid reservoir formed of compressible material loaded with medication such that pressing the trocar head distally when the elongate tube is positioned in the incision compresses the fluid reservoir and releases the medication (Par. 0047). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Moenning, as applied to claim 1 above, and further in view of US Patent App. Pub. 2017/0319755 to Pulupara.
Regarding Claim 2, Moenning teaches all of the limitations of claim 1 as discussed above, but is silent regarding wherein the fluid reservoir is a disk. 
Pulupara teaches an analogous invention directed to a fluid reservoir (Par. 0003 discloses the invention is a substrate; Pars. 0101-0103 and 0114 disclose that the reservoir elutes an anesthetic to the target tissue site and therefore acts as a fluid reservoir) mounted to an elongate tube (Pars. 0067-0070 discloses reservoir is coupled to a medical device; the medical device may be devices such as catheters, access ports, drainage tubes, etc., these devices each comprise an elongate tube and have analogous structures to the trocar device), and Pulupara further taches wherein the fluid reservoir is a disk (Par. 0085-0086; a planar sheet shaped in a circular shape meets the limitation of a disk which is a flat, circular shape). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the fluid reservoir to be a disk, as taught by Pulupara, in order to be adapted for providing support and immobilization at a treatment site in a patient’s body (Par. 0071).  Such a modification would result in the fluid reservoir being a compressible disk, as only the shape of the fluid reservoir has been modified in view of Pulupara, and Moenning already teaches the fluid reservoir being compressible. 
Response to Arguments
Applicant’s arguments, see Page 1, filed 07/11/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 102 have been fully considered and are persuasive.  Roth does not teach the fluid reservoir formed of compressible material loaded with medication such that pressing the trocar head distally when the elongate tube is positioned in an incision compresses the fluid reservoir and releases the medication. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of  US Patent App. Pub. 2005/0119613 to Moenning. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491. The examiner can normally be reached M-F, 8:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.J.C./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783